Exhibit 21.1 Subsidiaries of American Farmland Company Name Jurisdiction of Formation / Incorporation Abraham (IL) LLC Delaware AFC California LLC Delaware AFC Florida LLC Delaware AFC Illinois LLC Delaware AFC Illinois II LLC Delaware AFCO CA TRS LLC Delaware American Farmland Advisors LLC Delaware American Farmland TRS LLC Delaware American Farmland Company L.P. Delaware Arnold (CA) LLC Delaware Bartlett (CA) LLC Delaware Booth (CA) LLC Delaware Hoover (CA) LLC Delaware Jebbie (FL) LLC Delaware Jefferson (AR) LLC Delaware Jerry Farms (CA) LLC Delaware Jimmy (GA) LLC Delaware Leland Farms (CA) LLC Delaware Milhous (CA) LLC Delaware Ronald (CA) LLC Delaware Sargent Farms (CA) LLC Delaware Scott (FL) LLC Delaware Shortridge Farms (CA) LLC Delaware Stoneman (CA) LLC Delaware Warren (CA) LLC Delaware Waterman (CA) LLC Delaware
